United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1193
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Cesar Medel-Vargas

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                             Submitted: June 30, 2020
                               Filed: July 6, 2020
                                 [Unpublished]
                                 ____________

Before GRASZ, BEAM, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Cesar Medel-Vargas appeals after he pled guilty to illegal reentry, and the
district court1 imposed a sentence at the bottom of the advisory range under the

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
United States Sentencing Guidelines Manual (“Guidelines”). His counsel has moved
for leave to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing Medel-Vargas’s sentence is substantively unreasonable.

      Upon careful review, we conclude the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc) (reviewing sentence under deferential
abuse-of-discretion standard and discussing substantive reasonableness). In addition,
having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues. Accordingly, we affirm, and we grant counsel leave to
withdraw.
                       ______________________________




                                         -2-